Title: William Canby to Thomas Jefferson, 11 February 1817
From: Canby, William
To: Jefferson, Thomas


          
            Esteemed friend Thomas Jefferson,
             11th 2mo 1817.—
          
          an Accurrence took place som time past, wh caused a desire to write to thee, hoping som imbecility of a mind frequently weak, need not always separate friends, to wit Reading our friend Chs Thomsons Synopsis on the Evangelists, a thing New to me. & agreeable, particularly a Note appearing to Reconcile the apparently different genealogies, of the Lord Jesus, given in Mattw & Luke.—for th’o that, & other apparent imperfections in the letter of Scripture, have given me but little trouble, having long when serious or levitily Reading them felt somthing like a spirit of Interpretation wh I think wil ever attend the mind seeking after an Acquaintance with the living God, yet correct Scripture is desirable—I have met but the one copy, & propos’d to the owner to send it thee, but he supposed it quite likely C. Thomson had sent it thee, & his had been mostly out on loan, if thou art desirous, & hast not perus’d it—its like it may be procured in Philada
          Wm Canby.
        